DETAILED ACTION
Claims 1-7, 11-17, 19, 21-27, 29, 31-35 are pending in the application and claims 1-7, 11-17, 19, 21-27, 29, 31-35 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The disclosure of the prior-filed applications, Application No. 16/857817 with a filing date of 4/24/2020 and is grated the priority date. The disclosure also claims priority to application s 16/857,790 and 62/981,858 and is not granted priority to those applications as it fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Only a claim with all of its limitations fully supported by the disclosure of the parent application is entitled to the parent’s earlier priority date. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-7, 11-17, 19, 21-27, 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data and aggregating data using different operators. The limitations of claims 1-7, 11-17, 19, 21-27, 31-35 covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17, 19, 21-27, 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recite the option to put intermediate aggregator in pass through mode but then precedes to recite performing intermediate aggregator which does not make sense.

	Dependent claims are rejected for depending off independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 11-13, 16, 17, 21-23, 26, 27, 31- 35 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. US2014/0156636 Cheng US2015/0278306 in view of Jeong et al. US2012/0173515 in view of Burgoon et al. US2004/0111410
Regarding claim 1, Bellamkonda teaches: receiving a query plan, the query plan comprising a set of query operations, the set of query operations including at least one aggregation, the at least one aggregation comprising a parent aggregation and a child aggregation; 
analyzing the parent aggregation and the child aggregation from the query plan; 
based at least in part on the analyzing, generating, a modified query plan, (Bellamkonda see paragraph 0018 0028 0036 0037query plan steps and operations including aggregation where aggregation in a modified query execution plan includes multiple aggregations and aggregations depending on low or high number of records to be aggregated. Aggregation based on low or high number of records reads on child and parent aggregations, modifying query execution plan based on this reads on modified query plan based on analyzing)
replacing the parent aggregation and the child aggregation from the query plan (Bellamkonda see paragraph 0018 0036 0039 in modifying a query plan, disabling and adding certain operators)
the bottom aggregation operator and the intermediate aggregation operator comprising respective adaptive aggregation operations that enable switching the bottom aggregation operator or the intermediate aggregation operator to a pass through mode, the switching based at least in part on a reduction rate being below a threshold value, and the switching facilitating a reduction in utilization of computing resources by forgoing performing the bottom aggregation operator or the intermediate aggregation operator; (Bellakonda see paragraph 0036 intermediate query plan execution to be modified depending on low aggregation estimate, if number of records is not enough satisfying low aggregation then original query plan is used where using original query plan reads on pass through. Examiner also notes the optional recitation in the claim language. Examiner also notes that recitation of reduction of resources the way it is recited as intended purpose and not functional language)
Bellamkonda does not distinctly disclose: using an aggregation framework extension, the modified query plan including at least a top aggregation operator, an intermediate aggregation operator, a second intermediate aggregation operator, and a bottom aggregation operator, the modified query plan corresponding to a tree structure
the top aggregation operator, the intermediate aggregation operator, the second intermediate aggregation operator, and the bottom aggregation operator
the modified query plan further including a bloom filter, the bloom filter included below the bottom aggregation operator in the tree structure corresponding to the modified query plan; and
performing the intermediate aggregation operator based at least in part on data provided by the bottom aggregation operator and the bloom filter.
the performing the intermediate aggregation operator providing first aggregated data to a second in the tree structure, the second join probe performing a join operation using the first aggregated data that provides first joined data; and
However, Cheng teaches: using an aggregation framework extension, the modified query plan including at least a top aggregation operator, an intermediate aggregation operator, a second intermediate aggregation operator, and a bottom aggregation operator, the modified query plan corresponding to a tree structure, (Cheng see paragraph 0021- 0024 bloom filter cost estimation engine to include plan builder for query execution plan to include top level operator, bottom level operator, and intermediate operators and visualized as a tree. BFCEE reads on framework extension, operators as modifying primary reference reads on aggregation, one or more intermediate aggregators reads on second aggregation operator)
the top aggregation operator, the intermediate aggregation operator, the second intermediate aggregation operator, and the bottom aggregation operator (Cheng see paragraph 0023-0025 0042-0046 plan visualized as a tree to include intermediate operators for operators between top and bottom level on data in table and for join operations to not be necessarily be a root node but can be placed above an intermediate operator. Execution plan for join operation for each level including each intermediate operator where Cheng modifying primary reference reads on aggregation)
the modified query plan further including a bloom filter, the bloom filter included below the bottom aggregation operator in the tree structure corresponding to the modified query plan; and (Cheng see paragraphs 0025 0026 0036 bloom filters at each level including the leaf scan level on the bottom)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.
Bellamkonda as modified does not distinctly disclose: performing the intermediate aggregation operator based at least in part on data provided by the bottom aggregation operator and the bloom filter.
the performing the intermediate aggregation operator providing first aggregated data to a second in the tree structure, the second join probe performing a join operation using the first aggregated data that provides first joined data; and
However, Jeong teaches: performing the intermediate aggregation operator based at least in part on data provided by the bottom aggregation operator and the bloom filter. (Jeong see paragraph 0036 query optimization doing in bottom up manner such that cost of a certain node is a sum of costs of sub tree below the node. This concept combined with Cheng’s teachings of a bloom filter with bottom and intermediate aggregators means that bottom operators with bloom filter results affects intermediate operator. Examiner also notes the optional recitation in previous limitation which would make this limitation optionally recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include bottom up query optimization as taught by Jeong for the predictable result of more efficiently and accurately optimizing queries.
Bellamkonda as modified does not distinctly disclose: the performing the intermediate aggregation operator providing first aggregated data to a second in the tree structure, the second join probe performing a join operation using the first aggregated data that provides first joined data; and
However, Burgoon teaches: the performing the intermediate aggregation operator providing first aggregated data to a second in the tree structure, the second join probe performing a join operation using the first aggregated data that provides first joined data; and (Burgoon see paragraph 0375 in tree structure, query with multiple aggregations are split and each aggregation result is combined through a series of joins where multiple aggregations reads on intermediate and second intermediate aggregation operation and series of joins reads on second join. Examiner also notes the optional recitation in previous limitation which would make this limitation optionally recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include mulitple aggregations and joins as taught by Burgoon for the predictable result of more efficiently and accurately optimizing queries.
Regarding claim 3, Bellamkonda teaches: converting the input intermediate data type to the internal state.  (Cheng see paragraphs 0024-0026, 0043, 0044 applying bloom filter to data to reduce the number of rows needed for query and then calculate an estimated cost based on the results of the bloom filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.

Regarding claim 6, Bellamkonda teaches: wherein the set of query operations comprises a number of aggregations greater than two. (Bellakonda see paragraph 0037 multiple aggregation functions)

Regarding claim 7, Bellamkonda teaches: wherein the modified query plan comprises enabling a same aggregation across multiple locations in the modified query plan (Bellakonda see paragraph 0036 0037 in high aggregation case a modified plan is provided where additional aggregation is carried out which could be a single aggregation function)
query plan comprises at least one join operation, the at least one join operation (Cheng see paragraph 0026 join operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.

Regarding claim 12, Bellamkonda as modified further teaches: performing, with respect to the intermediate aggregation operator, at least one operation comprising: 
receiving an input intermediate data type; (Cheng see paragraph 0023-0025 plan to include intermediate operators for operators between top and bottom level on data in table where the data being operated on by intermediate operators is a type of data)
performing an internalize operation on the input intermediate data type to generate an internal state; 
performing an accumulate operation on the internal state to generate intermediate data; and (Cheng see paragraphs 0024-0026, 0043, 0044 applying bloom filter to data to reduce the number of rows needed for query and then calculate an estimated cost based on the results of the bloom filter)
performing an externalize operation on the intermediate data to generate an output data type (Cheng see paragraph 0045 determination to include bloom filter into the join operation based on the cost and output result of join)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.


Regarding claim 32, Bellamkonda as modified further teaches: performing, with respect to the bottom aggregation operator, at least one operation comprising: (Cheng see paragraph 0024 plan to include top level operator, bottom level operator, and intermediate operators)
receiving a first input data type, the first input data type based at least in part on information provided by the bloom filter (Cheng see paragraph 0023-0025 plan to include bottom operators for operators on data in table with use of a bloom filter where the data being operated on by bottom operators after bloom filter is a type of data)
initializing a first input data type to generate a first internal state; 
performing a first accumulate operation on the first internal state to generate first data; and (Cheng see paragraphs 0024-0026, 0043, 0044 applying bloom filter to data to reduce the number of rows needed for query and then calculate an estimated cost based on the results of the bloom filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.
performing a first externalize operation on the first data to generate a first output data type, the first output data type comprising the input intermediate data type provided to the intermediate aggregation operator (Bellakonda see paragraph 0036 in the case of low aggregation use original query plan of intermediate execution plan)

Regarding claim 34, Bellamkonda teaches: wherein the top aggregation operation is above a join probe in the tree structure, the intermediate aggregation operator is below the join probe in the tree structure, the join probe is between the second intermediate aggregation operator and the intermediate aggregation operator in the tree structure, and the bottom aggregation operator is below the intermediate aggregation operator in the tree structure. (Cheng see paragraph 0023-0025 plan visualized as a tree to include intermediate operators for operators between top and bottom level on data in table and for join operations to not be necessarily be a root node but can be placed above an intermediate operator)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.

Regarding claim 35, Bellamkonda teaches: performing the second intermediate aggregation operation based at least in part the first joined data. (Burgoon see paragraph 0375 in tree structure, query with multiple aggregations are split and each aggregation result is combined through a series of joins where multiple aggregations reads on intermediate and second intermediate aggregation operation and series of joins reads on second join)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include mulitple aggregations and joins as taught by Burgoon for the predictable result of more efficiently and accurately optimizing queries.

Regarding claims 11, 13, 16, 17, 21-23, 26, 27, 31, 33 note the rejection of claim(s) 1, 3, 6, 7, 12, and 32, 34, 35. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claim(s) 2 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. US2014/0156636 Cheng US2015/0278306 in view of Jeong et al. US2012/0173515 in view of Burgoon et al. US2004/0111410 in further view of Traeger US2016/0132523
	Regarding claim 2, Bellamkonda as modified teaches: while the bottom aggregation operator or the intermediate aggregation operator is in the pass through mode, an input stream of data goes through the bottom aggregation operator or the intermediate aggregation operator without being analyzed, (Bellakonda see paragraph 0036 intermediate query plan execution to be modified depending on low aggregation estimate, if number of records is not enough satisfying low aggregation then original query plan is used where using original query plan reads on pass through)
	wherein the parent aggregation is immediately above the child aggregation in a particular tree structure corresponding to the query plan, and the child aggregation is above a join probe in the particular tree structure (Burgoon see paragraph 0375 0476 Multiple aggregation operations are performed before being joined together in a query tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include mulitple aggregations and joins as taught by Burgoon for the predictable result of more efficiently and accurately optimizing queries.
performing, with respect to the intermediate aggregation operator, at least one operation comprising: 
receiving an input intermediate data type; (Cheng see paragraph 0023-0025 plan to include intermediate operators for operators between top and bottom level on data in table where the data being operated on by intermediate operators is a type of data)
performing an internalize operation on the input intermediate data type to generate an internal state; 
performing an accumulate operation on the internal state to generate intermediate data; and (Cheng see paragraphs 0024-0026, 0043, 0044 applying bloom filter to data to reduce the number of rows needed for query and then calculate an estimated cost based on the results of the bloom filter)
performing an externalize operation on the intermediate data to generate an output data type (Cheng see paragraph 0045 determination to include bloom filter into the join operation based on the cost and output result of join)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.
Bellamkonda does not distinctly disclose: wherein the reduction rate is based on a ratio of a first number of records that a duplicate-removal operation has removed to a second number of records that the duplicate-removal operation has ingested,
	Traeger teaches: wherein the reduction rate is based on a ratio of a first number of records that a duplicate-removal operation has removed to a second number of records that the duplicate-removal operation has ingested, (Traeger see paragraph 0009 removal all duplicated data for optimal ratio)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include deduplication ratio as taught by Traeger for the predictable result of more efficiently organizing data.

Claim(s) 4, 14, 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. US2014/0156636 Cheng US2015/0278306 in view of Jeong et al. US2012/0173515 in view of Burgoon et al. US2004/0111410 in further view of Traeger US2016/0132523 in view of GeekInterview, 8/29/2004, What is a pseudo column. GIve some examples?, http://www.geekinterview.com/question_details/2504 hereinafter referenced as GeekInterview
Regarding claim 4, Bellamkonda teaches: intermediate aggregation through the query plan (Bellakonda see paragraph 0036 intermediate operator used in execution plan)
Bellakonda does not teach: wherein a pseudo-column mechanism is used for passing along information
However, GeekInterview teaches: wherein a pseudo-column mechanism is used for passing along information (Geekinterview, see page 3, pseudo column used to pass information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.
Regarding claims 14, 24, note the rejection of claim(s) 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 15, 25 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. US2014/0156636 Cheng US2015/0278306 in view of Jeong et al. US2012/0173515 in view of Burgoon et al. US2004/0111410 in further view of Traeger US2016/0132523 in view of Jooste et al. US2016/0034696
Regarding claim 5, Bellamkonda teaches: performing, with respect to the top aggregation operator: (Bellakonda see paragraph 0036, modifying dynamic query plan in case of high aggregation carried out by operators)
performing a particular internalize operation on the particular input data type to generate a particular internal state; 
performing a combine operation on the particular internal state to generate particular data; and (Cheng see paragraphs 0024-0026, 0043, 0044 applying bloom filter to data to reduce the number of rows needed for query and then calculate an estimated cost based on the results of the bloom filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.
Bellakonda does not teach: receiving a particular input data type based at least in part on the output data type of the intermediate aggregation operator; 
performing a terminate operation on the particular data to provide a particular output data type
However, Jooste teaches: receiving a particular input data type based at least in part on the output data type of the intermediate aggregation operator; (Jooste see paragraph 0118 type of aggregated data)
performing a terminate operation on the particular data to provide a particular output data type (Jooste see paragraph 0118 deleting data based on age or type of aggregated data where deleting reads on terminate operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include deleting aggregated data of a certain kind as taught by Jooste for the predictable result of more efficiently aggregating data.
Regarding claims 15, 25, note the rejection of claim(s) 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 9, 19, 29 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. US2014/0156636 Cheng US2015/0278306 in view of Jeong et al. in view of Burgoon et al. US2004/0111410 in further view of Traeger US2016/0132523 in view of Hu et al. US2009/0019005
Regarding claim 9, Bellakonda teaches: output data type of the intermediate aggregation operator (Cheng see paragraph 0023-0025 plan to include intermediate operators for operators between top and bottom level on data in table where the data being operated on by intermediate operators is a type of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include top intermediate and bottom operators as taught by Cheng for the predictable result of more efficiently aggregating data.
Bellakonda does not teach: generating a materialized view based on the output data type wherein the materialized view is provided prior to performing the top aggregation operator.
	Hu teaches: generating a materialized view based on the output data type wherein the materialized view is provided prior to performing the top aggregation operator. (Hu see paragraph 0001 0008 aggregate function to include materialized view using user defined data types, creating an initial materialized view to be updated with aggregate function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of aggregation as taught by Bellamkonda to include using a materialized view as taught by Hu for the predictable result of more efficiently aggregating data by organizing data before aggregating data.

Regarding claims 19, 29, note the rejection of claim(s) 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Response to Arguments
Applicant’s argument: 101 abstract idea should be withdrawn as the claims represent an improvement in the technology
Examiner’s response: Applicant’s argument is considered but is not persuasive. The claimed invention is rejected for reciting a mental process. The claims recite a way to adding operators for a query plan and without substantially more in depth detail this is interpreted to be a mental process without reciting anything of significantly more. Examiner interprets the novel inventive concept to be placing operators in a tree and performing the operations which is mental process. Furthermore, the last step of the independent claim recites performing an aggregation based on data provided but there is not specific detail as to how that works and what exactly the tree structure is related to and how the modified query plan is related to performance of the aggregation. Examiner suggests applicant to contact examiner to discuss such issues.


Applicant’s argument: 112 rejection should withdrawn in light of figure 18 and specification paragraph 0150
	Examiner’s response: Applicant’s argument is persuasive and the 112 rejection for no specification support has been withdrawn. However, new amendments introduce new issues and a 112 rejection exists on different grounds. 

Applicant’s argument: Prior art of record does not teach newly amended portion of the claims
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Bellamkonda reference teaches using original operators as opposed to additional operators due to a low aggregation estimate. This teaches the recited concept because the additional operators that are not being used reads on pass through mode as pass through mode is interpreted to mean that it is not being used. 

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153